Case 1:19-cv-05186-MKB-ST Document 13 Filed 09/14/20 Page 1 of 1 PageID #: 71




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 MALKA RANI, individually and on behalf
 of all other similarly situated individuals,                               JUDGMENT

                                    Plaintiff,                              19-CV-5186 (MKB) (ST)
                 v.

 MICHAEL A. DROBENARE,

                                    Defendant.
 ---------------------------------------------------------------X

        An Order of Honorable Margo K. Brodie, United States District Judge, having been filed

on September 9, 2020, adopting the Report and Recommendation of Magistrate Judge Steven

Tiscione, dated August 19, 2020, granting Plaintiff’s motion for a default judgment; finding

Defendant liable for violating sections 1692e(11) and 1692g(a) of the FDCPA; awarding

Plaintiff damages in the amount of $900, consisting of $500 in statutory damages and costs

totaling $400; denying Plaintiff’s request for additional costs and attorneys’ fees; and granting

Plaintiff leave to submit supporting documentation within thirty (30) days of this Order; it is

        ORDERED and ADJUDGED that Plaintiff’s motion for a default judgment is granted;

that Defendant is found liable for violating sections 1692e(11) and 1692g(a) of the FDCPA; that

Plaintiff is awarded a total amount of $900; that Plaintiff’s request for additional costs and

attorneys’ fees is denied; and that Plaintiff is granted leave to submit supporting documentation

within thirty (30) days of this Order.

Dated: Brooklyn, New York                                            Douglas C. Palmer
       September 10, 2020                                            Clerk of Court

                                                               By:    /s/Jalitza Poveda
                                                                      Deputy Clerk
